Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00335-CR

                                         David Gene SMITH,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR4917
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 11, 2014

DISMISSED

           David Gene Smith entered into a plea bargain with the State, pursuant to which he pleaded

nolo contendere to aggravated assault with a deadly weapon and true to the State’s enhancement

allegations. The trial court imposed sentence in accordance with the agreement and signed a

certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” Smith

timely filed a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2)

certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                     04-14-00335-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). We have reviewed the clerk’s record,

and the trial court’s certification appears to accurately state that this is a plea bargain case and

Smith does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)

(holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).

       On May 21, 2014, we gave Smith notice that the appeal would be dismissed unless an

amended trial court certification showing he has the right to appeal has been made part of the

appellate record by June 4, 2014. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL
21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended certification

showing Smith has the right to appeal has not been filed. We therefore dismiss this appeal. TEX.

R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-